678 S.E.2d 232 (2009)
Stacy BATTS, Jayquan Batts, and Shayquan Batts, by and through their Guardian ad Litem, William Lewis King, Plaintiffs
v.
Shawan L. BATTS, Defendant-Third-Party Plaintiff
v.
North Carolina Department of Transportation, Third-Party Defendant.
No. 237P06.
Supreme Court of North Carolina.
June 17, 2009.
Amar Majmundar, Special Deputy Attorney General, for NC DOT.
Jerry A. Allen, Goldsboro, for Shawan Batts.
W. Earl Taylor, Wilson, for Stacy Batts, et al.

ORDER
Upon consideration of the petition filed on the 18th of March 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.